Judgment reversed upon the law and the facts, and new trial granted, costs to abide the event. The question at issue on the trial was whether the third party, in whose custody the goods were, had acknowledged to the buyer that it held the goods on the buyer’s behalf. (Pers. Prop. Law, § 124, subd. 3.)  That issue was not adequately presented to the jury by the charge of the court, and, therefore, in the interests of justice we think a new trial should be granted. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.